Citation Nr: 0422649	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the decision to deny service connection for nervous 
condition and duodenal ulcers by a rating decision dated 
November 15, 1971 was clearly and unmistakably erroneous 
(CUE).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which declined to find clear and unmistakable 
error in a November 15, 1971, rating decision denying service 
connection for nervous condition and duodenal ulcers.  


FINDINGS OF FACT

1. In an unappealed decision, dated November 15, 1971, the RO 
denied a claim of entitlement to service connection for 
nervous condition and duodenal ulcers.

2.  While the veteran contends that the RO erred in November 
1971 when it failed to find that his nervous condition and 
duodenal ulcers were incurred in service, he has not 
established, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.


CONCLUSION OF LAW

The RO's November 15, 1971, decision to deny service 
connection for nervous condition and duodenal ulcers was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA as 
well as VA's implementing regulations will not be addressed 
in this decision.  With respect to the notice provisions, the 
Board observes that a statement of the case issued in May 
2002 notified the veteran of the type of evidence needed to 
substantiate his claim of CUE.  

Law and Regulations

The provisions of this section apply except where an award 
was based on an act of commission or omission by the payee, 
or with his or her knowledge (§3.500(b)); there is a change 
in law or a Department of Veterans Affairs issue, or a change 
in interpretation of law or a Department of Veterans Affairs 
issue (§3.114); or the evidence establishes that service 
connection was clearly illegal.  The provisions with respect 
to the date of discontinuance of benefits are applicable to 
running awards.  Where the award has been suspended, and it 
is determined that no additional payments are in order, the 
award will be discontinued effective date of last payment.

	(a) Error.  Previous determinations which are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Except as provided in paragraphs (d) and (e) of 
this section where an award is reduced or discontinued 
because of administrative error or error in judgment, the 
provisions of §3.500(b)(2) will apply.

	(b) Difference of opinion.  Whenever an adjudicative 
agency is of the opinion that a revision or an amendment of a 
previous decision is warranted, a difference of opinion being 
involved rather than a clear and unmistakable error, the 
proposed revision will be recommended to Central Office.  
However, a decision may be revised under §3.2600 without 
being recommended to Central Office.  38 C.F.R. § 3.105 
(2003).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Factual Background

The veteran contends that the November 1971 rating decision 
denying entitlement to service connection for nervous 
condition and duodenal ulcers was clearly and unmistakably 
erroneous.  He notes that the November 1971 rating action was 
erroneous in view of evidence showing that he did not have 
any defects or disorders at service entry and a history of 
nervous condition at service separation.  The veteran 
essentially asserts that the obvious conclusion is that his 
nervous condition was incurred during service.

At the time of the November 1971 rating action, service 
medical records showed that the veteran underwent a pre-
enlistment examination in June 1943.  No disqualifying 
defects were noted and he was found physically and mentally 
qualified for enlistment.  In May 1945, he was evaluated for 
complaints of nervousness and insomnia of two years duration.  
He had marked tremors of the hand.  In October 1945, he was 
treated for complaints of nausea, abdominal pain and 
diarrhea.  Examination was negative and he was treated with 
bicarbonate of soda.  The remaining records are otherwise 
negative for pertinent disability.  At separation in March 
1946, the examiner noted the veteran's history of nervous 
condition, however, psychiatric evaluation of the veteran was 
normal.  No pertinent findings relative to the digestive 
system were recorded at the time of separation from service.  

Post service evidence included private medical records, which 
showed the veteran was treated for gastrointestinal distress 
and nervousness beginning in 1954.  The diagnoses were 
duodenal ulcer and chronic tension state.  In May 1971, the 
veteran was treated for angioneurotic edema.  There was a 
noted 8-year history of swelling of different parts of the 
body.  None of the examiners suggested that the veteran's 
current nervousness or ulcer first began during military 
service, or within a year thereafter.  No additional post-
service medical records that discuss the etiology of the 
veteran's claimed disabilities were obtained and associated 
with the claims folder.

Based on the evidence as outlined above, the RO determined in 
November 1971 that the veteran's complaints relative to the 
nervousness and stomach trouble in service were acute and 
transitory in nature and not in any way related to the 
chronic condition diagnosed several years following military 
service. 

In September 2001, the veteran submitted a request to reverse 
or revise the November 1971 rating decision based on clear 
and unmistakable error.  The veteran noted that in accordance 
with 38 U.S.C.A. § 1111, there were no noted problems 
entering service.  Further, on his discharge physical a 
nervous condition was noted.  He also asserted that in 
accordance with 38 U.S.C.A. § 1153 the tension associated 
with his duties as an aerial gunner aggravated his condition.  
His duodenal ulcer was brought on by his nervous condition.  
He asked that 38 C.F.R. §§ 3.303, 3.304 and 3.306 also be 
considered.  

Analysis

Under the laws and regulations in effect at the time of the 
November 1971 rating decision, service connection could be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  Service connection could also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods were not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303 
(1971).

In addition, there were medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when, in accordance with the principles relating 
to service connection, existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  In the field of mental disorders, 
chronic psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis will be accepted as showing pre-
service origin.  38 C.F.R. § 3.303(c) (1971).

In addition, the veteran was considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 C.F.R. § 3.304 (1971).  

The facts known at the time of the November 1971 decision 
were that the veteran experienced single episodes of 
nervousness and gastrointestinal distress during service, 
which resolved without chronic disability.  No findings of 
residual impairment were noted on separation examination in 
1946.  The records showing that the symptoms had resolved 
along with the normal clinical evaluation of the veteran at 
separation provided a plausible basis for the RO's conclusion 
that the episodes had resolved.  Post service records show 
the earliest notation in the medical records of treatment for 
nervousness and duodenal ulcers was in 1954, 8 years after 
his separation from active service.  Moreover, no post 
service examiner of record suggested that the veteran's 
nervousness and duodenal ulcer first began during military 
service, or within a year thereafter.  Therefore, the RO's 
interpretation of the meaning and significance of the in-
service findings and the post service treatment records was a 
reasonable evaluation of the evidence under the 
circumstances.  In essence, there were no findings of a 
chronic psychiatric disability or chronic gastrointestinal 
disability in service or within one year following active 
duty.  It may not be said that the evidence of record in 1971 
was such to compel the rating agency to find that service 
connection for either disorder should be granted.  

In view of the foregoing, the Board finds that, in addition 
to having had all the probative correct facts before it, the 
RO correctly applied the pertinent law and regulations in 
considering the evidence.  Inasmuch as the veteran has failed 
to establish, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different, the Board must conclude that clear and 
unmistakable error in the RO's November 1971 rating decision, 
as contended, has not been established.  See 38 C.F.R. § 
3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. 
331-314.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

ORDER

Clear and unmistakable error having not been committed in the 
November 15, 1971 rating decision denying entitlement to 
service connection for nervous condition, the veteran's 
appeal is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



